EXHIBIT 9.01 Registrant The Graystone Company 380 Lexington Ave, 17th Floor, New York, New York Divisions Paypercallexchange.com (Marketing) 2620 Regatta Drive, Suite 102, Las Vegas, Nevada Graystone Ventures (Consulting) 2620 Regatta Drive, Suite 102, Las Vegas, Nevada Subsidiaries Graystone Mining, Inc. (Natural Resources) 2620 Regatta Drive, Suite 102, Las Vegas, Nevada Graystone, Inc. (Real Estate) 1821 Logan Ave Cheyenne, Wyoming Non-controlling Minority Interest Grupo Minero Inca (Minority Interest) Av. Alcanfores 427 Dpto. 303 Miraflores, Peru
